Citation Nr: 0844416	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from November 1953 to 
April 1958, and from July 1958 to December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The case was remanded by the Board in November 2004 for 
additional development, and again in May 2008 to afford the 
veteran his requested hearing.  

The veteran testified at a hearing in October 2004, and again 
before the undersigned Veterans Law Judge at a hearing in 
October 2008.  Transcripts of the hearings are of record.  At 
the October 2008 hearing, the veteran submitted new evidence 
in the form of a nexus statement between his CAD and his 
military service, which relates to the issue on appeal.  The 
veteran specifically waived his right to have the RO consider 
this evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  


FINDING OF FACT

The veteran has CAD that is as likely as not related to his 
military service.


CONCLUSION OF LAW

The veteran has CAD that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has CAD that is related to his 
military service because he had elevated cholesterol readings 
in service.  A review of the veteran's service medical 
records (SMRs) reveals that he had elevated cholesterol 
readings beginning in November 1985.  His discharge 
examination in July 1987 revealed elevated cholesterol of 
264.

VA medical records beginning in March 1992 show a diagnosis 
of CAD.  A VA examination dated in April 1992 reveals that 
the veteran was diagnosed with CAD and a history of 
hypercholesterolemia.  The record contains numerous VA 
outpatient treatment records that show treatment for CAD.  
None of the records contains an opinion as to the etiology of 
the veteran's CAD, or whether it was related to the elevated 
cholesterol readings that the veteran had while in service.

The veteran was afforded a VA examination in December 2004.  
The veteran's claims file was reviewed.  The examiner noted 
that multiple blood chemistries performed in July 1987 
included a total cholesterol of 264 and a high-density 
lipoprotein (HDL) of 72.  The examiner explained that while a 
total of 264 might have led to a diagnosis of 
hypercholesterolemia at that time, those numbers would not be 
defined as a diagnosis of hypercholesterolemia today.  The 
examiner explained that the important number is the 
mathematical ratio between the total and the HDL, which in 
this case would be equal to slightly less than 4; 5 is the 
average of that ratio considered to be the cut-off point 
between hypercholesterolemia and normal cholesterol.  
Therefore, the examiner explained, with the veteran's ratio 
being less than 4, those numbers did not support a diagnosis 
of hypercholesterolemia.  In other words, the examiner 
explained that the veteran's HDL (the good cholesterol) was 
high enough to protect him from the bad fractions (low-
density lipoprotein (LDL) and very-low-density lipoprotein 
(VLDL)).  The examiner opined that the veteran had normal 
cholesterol levels in 1987, and the veteran's cholesterol 
levels in 1987 should not be considered contributory to his 
subsequent development of CAD.

The veteran submitted a nexus statement in the form of a VA 
medical record dated in July 2008.  The veteran's cholesterol 
readings while in service were noted.  It was also noted that 
a couple of years after discharge, the veteran developed 
peripheral vascular disease, and a cardiac work-up preop was 
apparently abnormal.  Those medical records were not 
available.  It was noted that the veteran had advanced CAD by 
1993.  Based on the veteran's history, it was opined that the 
veteran had hyperlipidemia while on active duty.  It was 
further opined that CAD does not develop overnight, and it 
was more likely than not that the veteran developed coronary 
atherosclerosis by the time he was in his mid-to-late 40s, 
well before leaving active duty at age 53.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arteriosclerosis, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Here, the evidence shows that the veteran has been diagnosed 
with CAD since at least 1992.  There is also evidence that at 
least one clinician describes as showing elevated cholesterol 
readings while in service, beginning in 1985.  

The VA examiner in April 1992 diagnosed the veteran with a 
history of hypercholesterolemia.  The December 2004 VA 
examiner opined that the veteran did not have 
hypercholesterolemia in 1987, as he had a high HDL reading.  
The examiner further opined that because the veteran had 
normal cholesterol while in service, his current CAD was 
therefore not related to service.  However, this opinion is 
contradicted by a VA medical record dated in July 2008.  That 
record indicates that the veteran had elevated cholesterol 
readings while in service, which showed that he had 
hyperlipidemia.  The record also contains the opinion that 
CAD develops slowly, so it was more likely than not that the 
veteran had developed coronary atheroschlerosis before 
leaving service.  

The Board finds that these two medical opinions are both 
based on the same factual premise, but arrive at different 
conclusions.  Given that the medical nexus evidence is of 
relatively equal evidentiary weight, the Board concludes that 
the evidence is in relative equipoise, and according the 
veteran the benefit-of the-doubt, the Board finds that an 
award of service connection is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).  Under the benefit-of-the-doubt standard, 
when a veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra, at 54.  The Board has considered the doctrine of 
reasonable doubt, and finds that the record provides at least 
an approximate balance of negative and positive evidence on 
the medical nexus question of the veteran's current 
disability and what his in-service cholesterol levels mean.  

The Board therefore finds that there is support for the 
conclusion that the veteran's CAD is attributable to his 
period of active military service.  Consequently, on the 
basis of the above analysis, and after consideration of all 
of the evidence, the Board finds it is at least as likely as 
not that the veteran's CAD is attributable to his active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for coronary artery disease 
is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


